DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendments filed on 6/30/2021 and 9/9/2021 from which Claims 1-2 and 4-20 are pending, where Claims 5-13 are withdrawn and Claims 15-20 are restricted.  The claims under consideration 1-2 and 4 are amended and claim 3 is cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 6/30/2021 and 9/9/2021. 
Election/Restrictions
Applicants are reminded in regards to new claims 15-20 that claim 15 involves a method which is independent or distinct from the invention originally claimed for the following reasons: a distinct species classified in CPC C03C17/30 as noted in the restriction requirement dated 6/22/2020.  Claims 16-20 are drawn to a coating liquid containing silica particles and a silane compound having a hydrophobic functional group, wherein the silica particles have an average particle diameter of 8 nm to 25 nm, and wherein a content of the organic silane compound is 1 to 30 wt. % in terms of SiO2 with respect to the silica particles classified in CPC C09D7/62 and C09D7/67.  The inventions of Claims 16-20 and elected claims 1-4 are related as mutually exclusive .  
Because applicants have received an action on the merits for the originally presented invention based upon Applicants election filed 07/20/2020, this invention has been elected by original presentation for prosecution on the merits.  Accordingly, new claims 16-20 as directed to unelected species are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0073524, Nakayama et al (hereinafter “Nakayama”) evidenced by U.S. 2006/0188688, Sasaki et al (hereinafter “Sasaki”) further in view of U.S. 2013/0202867, Coggio et al. (hereinafter “Coggio”) evidenced by U.S. 2007/0231559, Kim et al (hereinafter “Kim”).   
Regarding Claims 1 and 4, Nakayama discloses in the entire document particularly in the abstract and at ¶s 0044, 0052, 0057-0062, 0074, 0139, 0150, 0155 an optical member includes a substrate {reading on base with member} and an antireflection film on the substrate.  The antireflection film includes a porous layer {reading on porous layer} at the surface thereof.  The porous layer contains silicon oxide particles such as chainlike silicon oxide particles {reading on silica particle and Claim 4} and a binder.  
	From ¶s 0057-0062 the binder 6 may be selected according to the wear resistance, adhesion and environmental reliability of the antireflection film.  Silicon oxide binders are advantageous because they have affinity with the silicon oxide particles 5 and can increase the wear resistance of the porous layer 3.  A hydrolysis-condensation product of silicate is particularly advantageous among the silicon oxide binders.  Advantageously, the silicon oxide binder is represented by the following composition formula (1):  (SiO2)m(R3SiO3/2)1-m , where R3 represents a group selected from the group consisting of alkyl having a carbon number of 1 to 8 and m satisfies 0.90 ≤ m ≤ 0.99.  
	From ¶ 0052 the average particle size of the chainlike silicon oxide particles may be in the range of 10 nm to 60 nm and is desirably in the range of 10 nm to 50 nm, such as 12 nm to 30 nm.  If the average particle size of the chainlike silicon oxide particles 5 is less than 10 nm, the pores among the particles and in the particles can be so small that the refractive index cannot be reduced.  In contrast, if the average particle size exceeds 60 nm, large pores are formed among the particles, and accordingly, a large void is likely to be formed.  A chainlike particle is a chain or string formed of a plurality of particles.  Chainlike silicon oxide particles maintain the form of a chain or string even 
Given the average particle size in the range of 10 nm to 60 nm with the desired range of average particle size from 12 to 30 nm, then with the desired for the average particle size from 12 to 30 nm with lower diameters unlikely to form voids {reading on pores} the voids can range from no void or pores or zero diameter to larger voids or pores with larger diameter particles.  Therefore the range of void or pore diameter can include from zero diameter depending on the particle size used through the higher particle sizes for larger voids.  These voids, those at the small range for a lower pore diameter to the larger for a higher pore diameter as measured by dN2 and dH2O, would overlap with the ranges of 5 nm to 20 nm and 25 to 75 nm.  Sasaki evidences at ¶s 0047-0049 that " pore radii" and "cumulative pore volume" are values found by means of a publicly known nitrogen adsorption method (a method by which the relationship between the quantity of nitrogen adsorbed in the test sample and the corresponding pressure are measured to find an isothermal adsorption curve, and the pore radii and cumulative pore volume are calculated using the Kelvin equation, with the measurement performed using an "ASAP 2010" gas adsorption measurement device, manufactured by Shimadzu Corp.) for silica gel, alumina gel, and silica/alumina gel, and are values found by means of a publicly known moisture vapor adsorption method (a method identical to the method described in Japanese Patent Publication No. 3122205, 
The porous layer is provided with a fluororesin on at least part of the surface of the porous layer.  The contact angle of n-hexadecane on the surface of the antireflection film is in the range of 50º to 80º.  From ¶ 0074 advantageously, the contact angle of water with the surface of the porous layer 3 is in the range of 100 to 130 degree.  From ¶ 0139 the optical members of Examples 1 to 4 exhibited average reflectance of 0.05 or less, thus exhibited satisfactory antireflection effect.  Also, the contact angles of pure water and hexadecane were 110 degree or more and 60 degree or more, respectively, and thus the examples exhibited a high antifouling property.  On the other hand, the optical members of Comparative Examples 1 and 2, which were not provided with fluororesin on the surface thereof, were inferior in antireflection effect to Examples 1 to 4, and the contact angles of pure water and hexadecane were as low as less than 10 degree.  As water contact angle is a variable that can be modified, among others, from the above disclosure of Nakayama by adjusting the portion of the surface 
However Nakayama does not expressly disclose that the porous layer with silicon oxide (i.e. silica) particles has an organic silane compound with a hydrophobic functional group having 1 to 3 carbon atoms.      
Coggio directed as is Nakayama to a member, which is an optical article with a base material which is an optical element with a low refractive index layer like a porous layer with particles like silica that are so small that the refractive index cannot be reduced disposed on the optical element base material as discloses in the abstract and at ¶s and at ¶s 0018-0026, 0030-0032, 0041-0050, 0062, Fig. 1 and claim 1.  The optical article {reading on member} comprises: an optical element {reading on base material}; a low refractive index layer disposed 
From ¶s 0025 and 0041 a plurality of interconnected voids or a network of interconnected voids can occur in a number of methods.  In one process, the inherent porosity of highly structured, high surface area fumed metal oxides, such as fumed silica oxides, is exploited in a mixture of binder to form a composite structure that combines binder, particles, voids and optionally crosslinkers or other adjuvant materials. The desirable binder to particle ratio is dependent upon the type of process used to form the interconnected voided structure.  
From ¶ 0026 the binder resin is some type of polymeric resin or binder in with the metal oxide network to improve the processing, coating quality, adhesion and durability of the final construction.  Examples of useful binder resins are those derived from thermosetting, thermoplastic and UV curable polymers. Examples include polyvinylalcohol, (PVA), polyvinylbutyral (PVB), polyvinyl pyrrolidone (PVP), polyethylene vinly acetate copolymers (EVA), cellulose acetate butyrate (CAB) polyurethanes (PURs), polymethylmethacrylate (PMMA), polyacrylates, epoxies, silicones and fluoropolymers. The binders could be 
From ¶s 0030-0032 fumed silica particles can also be treated with a surface treatment agent.  Surface treatment of the metal oxide particles can provide, for example, improved dispersion in the polymeric binder, altered surface properties, enhanced particle-binder interactions, and/or reactivity.  In some embodiments, the surface treatment stabilizes the particles so that the particles are well dispersed in the binder, resulting in a substantially more homogeneous composition. The incorporation of surface modified inorganic particles can be tailored, for example, to enhance covalent bonding of the particles to the binder, thereby providing a more durable and more homogeneous polymer/particle network.  The silane modifier can have non-reactive groups, such as, for example, alkyl, alkloxy, phenyl, phenyloxy, polyethers, or mixtures thereof.  Such non-reactive groups may modify the surface of the coatings to improve, for example, soil and dirt resistance or to improve static dissipation.  Representative embodiments of surface treatment agents suitable for use in the compositions include, for example, propyldimethylethoxysilane or propyltrimethoxysilane {reading on silica particles and an organic silane compound with a hydrophobic functional group having 3 carbon atoms of pending claim 1}.  From ¶s 0025 and 0041 a plurality of interconnected voids or a network of interconnected voids can occur in a number of methods.  In one process, the inherent porosity of highly structured, high surface area fumed metal oxides, such as fumed silica oxides, is exploited in a mixture of binder to form a 
From ¶ 0062 the protective layer provides a barrier to water so water beads up or wets the surface by not penetrate the porous low refractive index layer.  If the porous low refractive index layer was not protected or the over coated surface was hydrophilic the water would penetrate the surface {reading on hydrophilic as being penetrated by water}.  Kim evidences at ¶s 0038-0039 and Fig.3 that hydrophilicity for a layer has a contact angle between 90 and 10 degrees.  Therefore the hydrophilicity of the porous low refractive index layer of Coggio overlaps that of pending Claim 1 of less than 60 degrees.  For the overlapping void nm ranges and void volume percentages and contact angle for hydrophilicity as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama the optical member with a substrate base and an antireflection (“AR”) film on the substrate .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama evidenced by Sasaki in view of Coggio evidenced by Kim.     
For Claim 14 Nakayama in view of Coggio is applied as to Claim 1, along with the disclosure of Coggio at ¶s 0030-0032 that the silane modifier can have non-reactive groups, such as, for example, alkyl, alkloxy, phenyl, phenyloxy, polyethers, or mixtures thereof, where representative embodiments of surface treatment agents suitable for use .   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama evidenced by Sasaki in view of Coggio evidenced by Kim further in view of JPH11281802, Tani et al.    
For JPH11281802 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Tani
For Claim 2 Nakayama in view of Coggio is applied as to Claim 1, however Nakayama as modified does not expressly disclose the porous layer has a pore volume of 0.37 cm3/g to 0.5 cm3/g.
Tani is directed as is Nakayama to an antireflection member with an antireflection coating layer on a substrate the coating having pores with <=100 nm average pore diameter as disclosed in the abstract, claims and ¶s 0001, 0015-0016 of an antireflection member with an antireflection coating layer having an antireflection film which can efficiently prevent diffusion of visible rays with good productivity for display screen or member for preventing reflection of light from a light source like a fluorescent lamp.  This antireflection film has pores having <=100 nm average pore diameter formed in the coating layer with the porosity substantially and continuously increasing from the interface with the substrate to the interface with air.  This antireflection film is obtained by applying coating liquids in stepwise varied ratios of inorganic fine particles (P) to a water-soluble resin (B) on a substrate to form layers.  Especially, it is effective to apply coating liquids in different ratios of silica fine particles to polyvinylalcohol at one time into layers so as to dissolve the coating layers with each other on the interface.  From ¶ 0015 a three-dimensional network structure is preferably formed by connecting secondary particles having a particle size of 10 to100 nm in which silica fine particles are aggregated, and more preferably 20 to 50 nm.  Further, the pore ratio of 50 to 80% of the three-dimensional network structure is preferably 56 to 80%, and the pores forming the voids preferably have an average diameter (average pore diameter) of 5 to 30 nm.  The volume of the 2 / g.  Here the pore volume of silica fine particles of 0.5 ml/g overlaps that of pending Claim 2 of 0.37 to 0.5 cm3/g given 1 ml =1 cm3.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nakayama as modified the optical member with a substrate base and an antireflection (“AR”) film on the substrate where the AR film includes a porous layer of silicon oxide particles like chainlike silicon oxide particles with a binder of polyvinylalcohol (“PVA”), silicones or fluoropolymers, as afore-described in Claim 1, where from Tani and its silica fine particles of <=100 nm average pore diameter in a binder like PVA like silicones from Nakayama as modified having a pore volume of 0.5 ml/g is the pore volume from the similar silica particles of Nakayama as modified also in a binder of PVA or likewise silicones motivated to efficiently prevent diffusion of visible rays with good productivity for display screen or member for preventing reflection of light from a light source as for the member of Claim 2.  Further the combination of Tani and Nakayama as modified has a reasonable expectation of success to one skilled in the art because both Tani and Nakayama as modified have antireflective coatings or films with porosity and with network or chain-like structures in similar binders on substrates.   
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0202867, Coggio et al. (hereinafter “Coggio”) in view of U.S. 2011/01129662, Glaubitt et al. (hereinafter “Glaubitt”) evidenced by Sasaki and Kim.   
Regarding Claims 1 and 4 Coggio discloses in the entire document particularly in the abstract and at ¶s 0018-0026, 0030-0032, 0041-0050, 0062, Fig. 1 and claim 1 an optical article {reading on member} comprising: an optical element {reading on base material}; a low refractive index layer disposed on the optical element having an effective refractive index of 1.3 or less, the low refractive index layer comprising: a binder; a plurality of metal oxide particles, like dispersed in the binder; and a plurality of interconnected voids {reading on porous layer}; and a polymeric protective layer disposed on the low refractive index layer, wherein the polymeric protective layer does not increase an effective refractive index of the optical article by greater than 10%.  From ¶s 0030-0032 fumed silica particles can also be treated with a surface treatment agent.  Surface treatment of the metal oxide particles can provide, for example, improved dispersion in the polymeric binder, altered surface properties, enhanced particle-binder interactions, and/or reactivity.  In some embodiments, the surface treatment stabilizes the particles so that the particles are well dispersed in the binder, resulting in a substantially more homogeneous composition. The incorporation of surface modified inorganic particles can be tailored, for example, to enhance covalent bonding of the particles to the binder, thereby providing a more durable and more homogeneous polymer/particle network.  The silane modifier can have non-reactive groups, such as, for example, alkyl, alkloxy, phenyl, phenyloxy, polyethers, or mixtures thereof.  Such non-reactive groups may modify the surface of the coatings to improve, for example, soil and dirt resistance or to improve static dissipation.  Representative pending claim 1}.  
From ¶s 0025 and 0041 a plurality of interconnected voids or a network of interconnected voids can occur in a number of methods. In one process, the inherent porosity of highly structured, high surface area fumed metal oxides, such as fumed silica oxides, is exploited in a mixture of binder to form a composite structure that combines binder, particles, voids and optionally crosslinkers or other adjuvant materials.  An ensemble of particles may include a mixture of sizes, reactive and non-reactive particles and different types of particles, for example, organic particles including polymeric particles such as acrylics, polycarbonates, polystyrenes, silicones and the like; or inorganic particles such as glasses or ceramics including, for example, silica and zirconium oxide, and the like {reading on silica particles of Claim 1 and interconnected (i.e. chained} silica of pending Claim 4}.  From ¶ 0018 the low refractive index layer has an effective index of refraction and includes a plurality of voids if the size of at least a majority of the voids, such as at least 60% or 70% or 80% or 90% of the voids, is not greater than about 70 nm, or not greater than about 60 nm, or not greater than about 50 nm, or not greater than about 40 nm, or not greater than about 30 nm, or not greater than about 20 nm, or not greater than about 10 nm.  Given such a range void nm such ranges overlap that of pending Claim1 of 5 to 20 nm and 25 to 75 nm as evidenced by Sasaki at ¶s 0047-0049 for measurement of void or pore nm by nitrogen absorption method and moisture absorption tests.  From ¶ 0023, 0038, and 0042 an effective index v for the voids is approximately 1.00.  For example, a low refractive index layer that has a void volume fraction of about 50% and a binder that has an index of refraction of about 1.5 has an effective index of about 1.25.  In general, the low refractive index layer can have any porosity, pore size distribution, or void volume fraction that may be desirable in an application. In some embodiments, the volume fraction of the plurality of the voids in the low refractive index layer is not less than about 20%, or not less than about 30%, or not less than about 40%, or not less than about 50%, or not less than about 60%, or not less than about 70%, or not less than about 80%.  {Such ranges of “not less than” overlap with the “or more” of pending Claim 2}.  
From ¶s 0025 and 0041 a plurality of interconnected voids or a network of interconnected voids can occur in a number of methods.  In one process, the inherent porosity of highly structured, high surface area fumed metal oxides, such as fumed silica oxides, is exploited in a mixture of binder to form a composite structure that combines binder, particles, voids and optionally crosslinkers or other adjuvant materials. The desirable binder to particle ratio is dependent upon the type of process used to form the interconnected voided structure.  
From ¶ 0026 the binder resin is some type of polymeric resin or binder in with the metal oxide network to improve the processing, coating quality, adhesion and durability of the final construction.  Examples of useful binder resins are those derived from thermosetting, thermoplastic and UV curable polymers. Examples include polyvinylalcohol, (PVA), polyvinylbutyral (PVB), polyvinyl pyrrolidone (PVP), 
From ¶ 0062 the protective layer provides a barrier to water so water beads up or wets the surface by not penetrate the porous low refractive index layer.   If the porous low refractive index layer was not protected or the over coated surface was hydrophilic the water would penetrate the surface {reading on hydrophilic as being penetrated by water}.  Kim evidences at ¶s 0038-0039 and Fig.3 that hydrophilicity for a layer has a contact angle between 90 and 10 degrees.  Therefore the hydrophilicity of the porous low refractive index layer of Coggio overlaps that of pending Claim 1 of less than 60 degrees.  For the overlapping void nm ranges and void volume percentages and contact angle for hydrophilicity as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
To any extent that Coggio does not expressly disclose the nanometer ranges of voids or pores and hydrophilicity for contact angles as in the pending claims, Glaubitt is cited.    
Glaubitt discloses in the abstract and ¶ 0001 and Claim11 a coating material that is dust-repellent and is easily cleaned by rain washing off adhering inorganic and organic dirt. The coating imparts to the glass in the preferred embodiments additionally an antireflective property and is suitable therefore in 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Coggio has nanoparticles in a porous layer having range of void or pores as a plurality of voids if the size of at least a majority of the voids, such as at least 60% or 70% or 80% or 90% of the voids, is not greater than about 70 nm, or not greater than about 60 nm, or not greater than about 50 nm, or not greater than about 40 nm, or not greater than about 30 nm, or not greater than about 20 nm, or not greater than about 10 nm. for the purpose of low reflectance.  Glaubitt has  and two fractions of particle sizes for three sizes of pores from the smallest with a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Coggio the porous low refractive index layer with ranges of void sizes as afore-described where from Glaubitt the porous layer structure is applied to the porous layer of Coggio in that the ranges of void sizes in Coggio have low range such as not greater than about 10 or 20 nm and one or more higher ranges of not greater than about 70 nm overlapping the pore diameters of the pending claims motivated to have antireflective properties of the low reflective porous layer of Coggio along with improved hydrophilicity with contact angles lower than 90 degrees and along with dust repelling properties as for Claims 1 and 4.  Furthermore the combination of Glaubitt with Coggio has a reasonable expectation of success because both have silica containing nanoparticles in in porous layers for antireflection properties.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coggio in view of Glaubitt evidenced by Sasaki and Kim further in view of Tani.
For Claim 2 Coggio in view of Glaubitt is applied as to Claim 1, however Coggio as modified does not expressly disclose the porous layer has a pore volume of 0.37 cm3/g to 0.5 cm3/g.  
Tani is directed as is Coggio to an optical article with a refractive index coating or film on a substrate the coating having pores with <=100 nm average pore diameter as disclosed in the abstract, claims and ¶s 0001, 0015-0016 of an antireflection member with an antireflection coating layer having an antireflection film which can efficiently prevent diffusion of visible rays with good productivity for display screen (i.e. optical member) or member for preventing reflection of light from a light source like a fluorescent lamp.  This antireflection film has pores having <=100 nm average pore diameter formed in the coating layer with the porosity substantially and continuously increasing from the interface with the substrate to the interface with air.  This antireflection film is obtained by applying coating liquids in stepwise varied ratios of inorganic fine particles (P), preferably those having a refractive index of 1.40 to 1.60, from the viewpoint of not lowering the transparency to a water-soluble resin (B) on a substrate to form layers.  Especially, it is effective to apply coating liquids in different ratios of silica fine particles to polyvinylalcohol at one time into layers so as to dissolve the coating layers with each other on the interface.  From ¶ 0015 a three-dimensional network structure is preferably formed by connecting secondary particles having a particle size of 10 to100 nm in which silica fine particles are aggregated, and 2 / g.  Here the pore volume of silica fine particles of 0.5 ml/g overlaps that of pending Claim 2 of 0.37 to 0.5 cm3/g given 1 ml = 1 cm3.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Coggio the porous low refractive index layer with ranges of void sizes as afore-described where the porous layer structure has ranges of pore sizes from a low range such as not greater than about 10 or 20 nm and one or more higher ranges of not greater than about 70 nm overlapping the pore diameters of the pending claims, as afore-described in Claim 1, where from Tani and its silica fine particles of <=100 nm average pore diameter in a binder like PVA like silicones from Coggio as modified having a pore volume of 0.5 ml/g is the pore volume from the similar silica particles of Coggio as modified also in a binder of PVA or likewise silicones motivated to efficiently prevent diffusion of visible rays with good productivity for display screen or member for preventing reflection of light from a light source as for the member of Claim 2.  Further the combination of Tani and Coggio as modified has a reasonable expectation of success to one skilled in the art because both Tani and Coggio as modified have optical members with refractive .   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Coggio in view of Glaubitt evidenced by Sasaki and by Kim.     
For Claim 14 Coggio in view of Glaubitt is applied as to Claim 1, where Coggio discloses at ¶s 0030-0032 that the silane modifier can have non-reactive groups, such as, for example, alkyl, alkloxy, phenyl, phenyloxy, polyethers, or mixtures thereof, where representative embodiments of surface treatment agents suitable for use in the compositions include, for example, propyldimethylethoxysilane or propyltrimethoxysilane.  Given that Coggio shows the alkoxy group can be methoxy or ethoxy and a mixture, the propyltriethoxysilane like that of pending Claim 14 can also be used from the teachings of Coggio of the equivalence of ethoxy and methoxy.  This is particularly the case given propyltrimethoxysilane and propyltriethoxysilane are homologs  - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, a CH2 for ethoxy versus methoxy, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the propyltriethoxysilane disclosed in the present claims is but an obvious variant of the propyltrimethoxysilane disclosed in Coggio, and thereby one of ordinary skill in the art would have arrived at the claimed invention.   
Response to Arguments
Applicant’s arguments filed June 30 and September 9, 2021 have been considered and are persuasive given the amendments in regards to the prior rejection under 35 U.S.C. 112, but are moot in regards to the rejections under 35 U.S.C. 103 in view of the new grounds of rejection set forth above as used to reject the amended claims.   
Applicants argue the data in Table 1 show unexpectedly superior results when the tested porous layer had the claimed dN2, dH2O, and water contact angle, and that these results clearly unexpected in view of the disclosure in the cited references.  Furthermore, Applicant submits that the claims, which have been amended to describe more specifically the porous layer, are commensurate scope with the data provided in the application.  According to the present invention, because the pores in the porous layer have dN2 and dH2O as claimed, moisture absorption in an environment with a humidity of less than 90%RH is suppressed to minimize the change in the refractive index of the porous layer, moisture absorption in an ultra-high humidity (90%RH or more) environment is performed to prevent fogging, and the amount of moisture absorption required it be performed by the porous layer at that time is secured. Therefore, in an environment where the humidity is less than 90%RH, excellent antireflection properties can be maintained.  Applicant notes that the general formula is used to calculate the pore diameter from the BJH method does not include components specifying the material of the pore.
In response Applicants’ assertion that the claims have been amended to describe more specifically the porous layer, and are commensurate in scope with the data provided in the application is conclusory.  The assertion does not address that the examples are limited to particular amounts and types of silica generated from tetramethoxysilane and organosilane, where the type of silane is only claimed in new claim 14.  Therefore the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787